PER CURIAM.
We affirm the findings and conclusions of both the hearing officer and of the Department of State.
The Department of State’s Final Order states that the “[r]espondent shall CEASE AND DESIST engaging in activities regulated by Chapter 493, Florida Statutes, and the license shall be returned to the Department pursuant to Section 493.6118(5), Florida Statutes.” As it appears that the Appellant possesses more than one license governed by Chapter 493, we remand this case for a specification of which license the Department is referring to and the exact duration of the cease and desist order.
Affirmed. Remanded for Clarification of Cease and Desist Order.